DETAILED ACTION
EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Gregory Madden on 02/22/2021.
             The application has been amended as follows: 
            Claims 3-4 and 11 cancelled.
 	 In claim 6, line 1, replace word "claim 4” with --claim 1--.
           In claim 7, line 1, replace word "claim 4” with  --claim 1--.
           In claim 12, line 1, replace word "claim 4” with --claim 1--.

2.         (Currently Amended).
           Claim 1,  An electro-optical structure, comprising: at least one optical component, 
a plurality of electric components, wherein the at least one optical component and the plurality of electric components are arranged on a common printed circuit board, wherein the common printed circuit board is rigid to provide sufficient stability in order to ensure stable mounting of the optical components such that the common printed circuit board serves as an optical bench, wherein the printed circuit board has a thermal expansion coefficient smaller than 9 pm/K, wherein the printed circuit board comprises a plate-shaped base body, and wherein the base body comprises molybdenum or an Invar material.

           Claim 10, An optical bench comprising a printed circuit board that is rigid to provide sufficient stability in order to ensure stable mounting of optical components such that the printed circuit board serves as an optical bench, wherein the printed circuit board comprises a plate-shaped base body, and wherein said base body comprises molybdenum or an Invar material, wherein the Invar material is an FeNiCo alloy comprising 25 to 35 mass percent of Ni and less than or equal to 20 mass percent of Co.

Allowable Subject Matter
3.        Claims 1-2, 5-10 and 12 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “An electro-optical structure, comprising: at least one optical component, a plurality of electric components, wherein the at least one optical component and the plurality of electric components are arranged on a common printed circuit board, wherein the common printed circuit board is rigid to provide sufficient stability in order to ensure stable mounting of the optical components such that the common printed circuit board serves as an optical bench, 
            Claims 2, 5-10 and 12,  are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 10.

Conclusion
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847